Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 39-45, 49-51, 53-55, 57-67, 69, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Commander (US-2013/0044362) in view of Tanaka (US-5437897) and further in view of Waldhauser (US-2015/0328916).
As to claim 39, Commander teaches an optically variable security element for securing valuable articles (see paragraph 0001), having a substrate 20 having opposing first and second main surfaces and, arranged on the first main surface, an optically variable pattern that comprises an embossing pattern 28’ and a coating 34, wherein the coating comprises at least one imprinted grid 24’ of microimages and one background layer that contrasts with the grid of microimages, i.e. the metallized mirror surfaces of micromirrors 28 (see figure 2B, paragraph 0054), the embossing pattern comprises a two-dimensional grid of elevated and/or depressed embossing elements (see figure 2B, paragraph 0054), the coating and the embossing pattern are combined in such a way 
Commander teaches microimages which could take on any ornamental form but does not explicitly teach a one-dimensional grid of line segments .  Tanaka teaches an optical security device comprising a one-dimensional line grid of line segments that overlap an array of elevated and/or depressed embossing elements (see Tanaka figures 1-7).  Tanaka further teaches that certain parameters of the line segments vary location dependently to create an optical illusion, in combination with the embossing elements, when the device is tilted (see Tanaka column 3 line 50 to column 4 line 44).  Commander does not explicitly teach that a specific progression of lines in the line grid results in some of the embossing elements having no line segment. Tanaka shows in figure 6 a progression of lines where some of the embossing elements 1a have no line segment. It would have been obvious to one of ordinary skill in the art to combine the 
Commander does not teach varying line width location dependently.  Waldhauser teaches a security device with a one-dimensional line grid overlaid over embossing features and wherein the line width varies location dependently (see Waldhauser figures 14, 15, paragraph 0022).  It would have been obvious to one of ordinary skill in the art to further modify the device of Commander in view of Tanaka to vary the line width as taught by Waldhauser, in order provide a desired aesthetic.  It has been held that matters related to mere ornamentation cannot be relied upon for patentability. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
As to claim 40-42, Commander teaches that background layer is a highly reflective glossy background layer (see paragraph 0054).
	As to claim 43, Commander teaches that the microimage grid 24’ is developed on a reflective background layer (see paragraph 0054).
	As to claim 44, the substrate 20 is transparent (see paragraph 0042).
	As to claim 45, Commander further teaches that the security device can be formed with a further microimage grid 207 below the background layer (see figure 11, paragraph 0097).
	As to claim 49, Commander teaches that embossed elements are round structures (see figure 2B, paragraph 0054).

	As to claim 51, Commander teaches combining a two-dimensional grid of hemispheric embossments with a distinct subregion having elongated embossing elements (see Commander 5 and 6, paragraphs 0066-0074).
	As to claim 53 and 57, Commander teaches that the grid is a regular two-dimensional grid.
As to claim 54, Commander teaches the animation technique described by the applicant for generating animations.  The limitations here refers to the ornamental or printed matter design of the animated pattern.  Mere changes in ornamentation or printed matter cannot be relied upon for patentability.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  It has been held that mere changes in printed matter cannot be relied upon for patentability absent a new and unobvious functional relationship between the printed matter and the substrate. Where a product merely serves as a support for printed matter, no functional relationship exists. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983).  In this case, the functional relationship between the claimed details of the animated image is not functionally different from Commander’s teaching.  It is merely a different image to be animated using the same technique.

	As to claim 58, 59 and 61, Commander teaches combining a two-dimensional grid of hemispheric embossments with a distinct subregion having elongated embossing elements (see Commander 5 and 6, paragraphs 0066-0074).  The claimed parameters in each region varies independently of each other as they produced different movement effects.
	As to claim 60, Commander teaches printing in different colours (see paragraph 0017).
	As to claim 62, Commander teaches multiple regions with different optical effects (see Commander 5 and 6, paragraphs 0066-0074).  Commander further teaches that at least one of these regions, region 70, can have an animation that occurs only when tilted around axis B-B (see paragraph 0070).  Therefore, the image is static when tilted about the perpendicular A-A axis.
	As to claim 63, it is understood that the limitation n that line grids are omitted is describing the structure produced by a doctor blade where ink is removed after filling in recesses in the optical surfaces.  Commander teaches producing an optical device using a doctor blade (see Commander paragraph 0016).
	As to claim 64, Commander teaches providing a substrate 20, producing a coating, and embossing a two-dimensional grid of embossing elements (see figure 2B, 
Commander teaches microimages which could take on any ornamental form but does not explicitly teach a one-dimensional grid of line segments .  Tanaka teaches an optical security device comprising a one-dimensional line grid of line segments that overlap an array of elevated and/or depressed embossing elements (see Tanaka figures 1-7).  Tanaka further teaches that certain parameters of the line segments vary location dependently to create an optical illusion, in combination with the embossing elements, when the device is tilted (see Tanaka column 3 line 50 to column 4 line 44).  Commander does not explicitly teach that a specific progression of lines in the line grid 
Commander does not teach varying line width location dependently.  Waldhauser teaches a security device with a one-dimensional line grid overlaid over embossing features and wherein the line width varies location dependently (see Waldhauser figures 14, 15, paragraph 0022).  It would have been obvious to one of ordinary skill in the art to further modify the device of Commander in view of Tanaka to vary the line width as taught by Waldhauser, in order provide a desired aesthetic.  It has been held that matters related to mere ornamentation cannot be relied upon for patentability. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
	As to claim 65, the contrasting background layer is applied contiguously to the first main surface, and the line grid is imprinted on the contrasting background layer. (see figure 2B).
	As to claim 66, Commander teaches producing the article by doctor blading (see Commander paragraph 0016). 
	As to claim 67, Commander teaches blind embossing the main surface, i.e. embossing without inking (see Commander paragraph 0016).

As to claim 71, Commander teaches a rotational misalignment of the microimages and embossing element array, but this is not taught to vary location dependently.  Steenblik teaches local variations in the array rotation angle to produce optical effects in combination with variations in the repeat periods of the arrays (see Steenblik figures 5a-5c, paragraphs 0119-0121).  It would have been obvious to one of ordinary skill in the art to vary the orientation of the microimages of Commander location dependently as taught by Steenblik, in order to produce different optical effects.

Claims 46, 47 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Commander (US-2013/0044362) in view of Tanaka (US-5437897) and further in view of Waldhauser (US-2015/0328916) and further in view of Rahm (US-20120098249).
As to claims 46 and 47, Commander teaches forming an optical layer with congruent but inverse geometry on a second side with a second background coating and second microimage grid (see Commander figure 11, paragraph 0097).  Commander does not teach that the mirrors are formed as embossments on opposite sides of the substrate.  Rahm teaches a similar moire effect device with optical layers being formed on opposite sides of a substrate (see Rahm figure 12 and 13).  It would have been obvious to form the double-sided optical layer taught by Commander as separate layers on opposite sides of a substrate as taught by Rahm, in order to accommodate a substrate material with inferior optical characteristics without reducing the quality of the display, and further since the technique was a known alternative for achieving essentially the same thing from an end user’s perspective and the mere substitution one known technique for another known technique is within the ordinary capabilities of one skilled in the art.
As to claim 68, the same limitations as in claim 46 are provided to the method steps of claim 64.  The limitations are obvious for the same reasoning given for claim 46.

Claim 48 rejected under 35 U.S.C. 103 as being unpatentable over Commander (US-2013/0044362) in view of Tanaka (US-5437897) and further in view of Waldhauser (US-2015/0328916) and further in view of Whiteman (US-2015/0151562).
As to claim 48, Commander does not teach perforations in the background layer.  Whiteman teaches that among known techniques for providing an anti-counterfeit .

Claim 52 are rejected under 35 U.S.C. 103 as being unpatentable over Commander (US-2013/0044362) in view of Tanaka (US-5437897) and further in view of Waldhauser (US-2015/0328916) and further in view of Cape et al (US-2016/0101643).
	As to claim 52, Commander does not teach a sub-region of embossing elements that are offset against the grid.  Cape teaches an optical security device that includes a two-dimensional grid of embossing elements, with some elements being offset against the grid (see Cape, figure 3A-3C, paragraph 0054-0059).  It would have been obvious to one of ordinary skill in the art to make some of the embossing elements offset against the grid in order to add another layer of authentication that is difficult to counterfeit to the security document.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Commander (US-2013/0044362) in view of Tanaka (US-5437897) and further in view of Waldhauser (US-2015/0328916) and further in view of Amidror (US-2002/0012447).
As to claim 56, Commander does not teach the claimed formula for the phase function depending on position (x,y).  Amidror teaches a moire effect security device that teaches using a modulo, or MOD operation (see Amidror paragraph 0134).  .

Response to Arguments
Applicant's arguments filed 7/2/2021 have been fully considered but they are not persuasive. 
The applicant argues that the one dimensional line grid of Tanaka can only produce a latent image that transitions from a hidden state to a visible state when the device is tilted, and that the movement effect of the instant invention is clearly distinguishable therefrom.  This is not persuasive, because the device of Tanaka would be seen to move when the device is tilted, so as to gradually transition from one appearance to another.  This is, broadly speaking, a movement effect.  Commander describes all of the movement effects claimed.  The combination makes plain that the claimed invention is merely a novel aesthetic design combining known elements in predictable ways to produce a device that operates by the same working principle, i.e. a 
The applicant points out on page 19 of the remarks “It is respectfully noted that security elements for preventing the creation of counterfeit products, including diffraction gratings and other similar arrangements for providing new and unexpected visual effects, are patentable and indeed regularly patented at the USPTO.”  This is not persuasive of nonobviousness since, if anything, it suggests that the art is in fact old and predictable.  As it pertains to the instant invention, none of the visual effects disclosed are “unexpected” in view of the prior art.  The prior art, as demonstrated above, describes similar arrangements that produce a plurality of similar movement effects.  None of the effects disclosed by the applicant would be considered “surprising” to a person of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329.  The examiner can normally be reached on M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636